Title: To Thomas Jefferson from Edmund Bacon, 19 February 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir.
                     Monticello 19th. Feb. 1808—
                  
                  I have to day seen Mr Craven respecting his Cleareing the land opposite my house he says he dont think he shall Cleare it, but shall Cleare all in exchainge for the river field on the Mountain, We are going on as fast as possople with the Garden. we have finished one though of 30 feet sence I wrote you and nearly another in all done 250 foot. (I have the leavel of the house yard now minnured and the grass seed ready to sow (only waiteing for a snow to sow the seed upon I have Cut 200 Cords Cole wood (we have but 7 young lambs yet. I have not lost one yet. the most of them are yarlow.) the Guinea sow will soon Increase hur stoock) I have a fine Prospect for a stock of Hogs. we shall want more Corn before Summer) the Mill will hardly get tole to pay the millers wages.
                  I am Sir your Ob S.
                  
                     E Bacon
                     
                  
               